PER CURIAM:
After an extensive non-jury trial in these consolidated actions in the United States District Court for the Southern District of New York before Edmund L. Palmieri, J., plaintiff Cutler-Hammer, Inc. was awarded judgment against defendants Standard Relay Corp., and Universal Relay Corp. We have considered appellants’ lengthy papers on appeal, as well as their oral argument, but we conclude that we should affirm the judgment on the thorough opinion of Judge Pal-mieri, reported at 328 F.Supp. 868.
The mandate shall issue forthwith.